Title: Lafayette to Thomas Jefferson, 25 April 1817
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            La grange 
              April 25h 1817
          
          I Was a few days Ago in paris when Mr G. Ticknor Left a Card and a Letter from You which I Hastened, with Affectionate Eagerness, to peruse. not a little perplexed Was I to Understand Some parts of it, when I perceived that Since it Had been writen two Revolutions and two dynasties Had Successively Reigned in france. mr Ticknor whom I Had the pleasure to See the Next day Confirmed by His own Account the date of the Letter the General Contents of which, However, are fit for Any time And afforded me much Gratification.
          You Justly did observe the Situation in which the patriots, at the first Restoration, found themselves Entangled. an Arrant despot and Conqueror, after Having Spent out abroad all Material and Moral Means of Resistance, was Subdued, and dethroned, the Bourbons Had Been Replaced, Before an opportunity was Given, or wished for By Either of the Belligerent parties, Bonaparte less than Any of them, to Call out the Exertions of National liberality and patriotism. at the Second period an oppening Had Been left. an insurrection, the produce of discontent of the Bourbons more than Attachment to Bonaparte Had Restored Him to the tuileries, But Under a Necessity to  acknowledge, and with a possibility for us to Reassume our old doctrines. I was one of those who would Have Rid the Country of all pretentions Both Royal and imperial, and trusted for it’s defense to a Revolution wholly National, a System which Bonaparte Himself Has Since Confessed was the only one Equal to our dangers. But the Majority of the patriots, and their Representatives Had Rather leave our fate to the Heroïsm Of two Hundred thousand Regulars Headed By an Emperor, the greatest Captain living. this was Better than Submission, Conquest, and Counter Revolution—Better than a division of the defensive forces. we Joined them and Gave Unreserved Support. taking Care to Exact Every Concession, to Reinstate ourselves into Every institution of freedom, to watch Every bad trick and to provide Against Every bad intention of despotism, Untill the desertion of the Emperor, after the Battle of waterloo, and His attempt to dissolve the National Representation and Usurp a dictatorship, United all the patriots in the defensive measures which produced His abdication.
          our affairs were then very Low. our time very short. twelve Hundred thousand Enraged Ennemies were near at Hand. Yet a national movement might Have Saved Us, when a fatal but too Common Mistake prompted the Assembly to Seek a Guarantee more in the interests than in the Sentiments of their Elective Executive. the next morning fouché Sent An Emissary to Lewis the 18 and Wellington, and persuaded the best intentionned people of the Great Services I Could Render in an Embassy to the foreign powers. when we Returned, my Companions and myself, the Capitulation of paris Had been Signed, and the Army were on their Way to the Loire.
          How the wishes of an Ultimate Stand on that River Have been defeated it would be too long to Explain. nor shall I this time Enter into particulars of our Situation Since the Second Restoration to this day. The Royal party are divided into Ultras and Ministeriels the former Adhering to the princes, the Second to the king. these ones are chiefly Conducted By a Committee of place men Educated at the Bonapartian  School, and Having learned from their abjured master more Art and prudence than the violent Ultras Can Ever possess. in the Last Session the Ultras Have affected a liberality which very Akwardly Sits Upon them. their ministerial adversaries did oppose to them a System of Election, which altho it Admits only Hundred and twenty thousand Electors for the whole kingdom, viz those who pay 300 francs of taxes, Seems already popular Enough to Excite not only the fears of the Ultra, but also the Repentance of the ministerials,—they are Masters of the press, individual liberty is at their disposal, the means of the police, of the administrations, of the Civil list, of the foreign Courts are immense.  Yet they are afraid Lest the Next Returns, for the 5h to be elected this Year, may add Some more decided patriots to the few independents who, in the last Session, Have Been neither Ultra, or ministerial, but Merely National.
          This Letter is Entrusted to my friend mr descaves, a Gallo American merchant, whom I Beg leave to present to you if it is His Happy lot to Call at monticello. our friend mde de Staël Has been very ill—now she is in the A State of Languor which Gives me still great fears of Her Health. Her charming daughter is married to A young peer, Victor Broglie, step Son to mr d’argenson, both my intimate friends, and Among the Best patriots of france. I Have Communicated your Letter to m. de tracy, but Have no time to Receive His Answer. He most gratefully feels your friendship and approbation. His blindness is almost Complete, but He Hopes from  the Operation of the Chataracts Cataracts Which will be made this Summer.
          I wish I Had Some weecks before me to Answer Your demand Respecting the Campaign of 81. but Have Got the Copy of a precis made by a french officer in my family which may in a great measure answer your purpose. I Send it With a few notes. I think mr Marshall Has in His  possession a map of virginia, with all the marches and Encampements of that Campaign which I Have Some years ago Sent to him.  Those documents, with your official, and your friendly Remembrances may assist the author of the work, as far as I Have been Concerned in the transactions of that Happy Epoch of my life.
          
            Adieu, my Excellent friend, you well know my Cordial Respect and Grateful affection
            Lafayette
          
        